DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Gulati et al (U.S 2020/0033442) hereinafter Gulati in view of Lei et al (US 2021/0105079) hereinafter Lei and Palangappa et al (US 2018/0375530) hereinafter Palangappa.
Regarding claim 1, Gulati discloses communication device, comprising: a wireless radio; a processor (1503); memory (1505) in electronic communication (1501) with the processor (see Fig. 15); and instructions (1509) stored in the memory (1505), wherein the instructions when executed by the processor cause the processor to: receive a chirp signal having a plurality of chirps via the wireless radio (see [0128]); identify a codeword based on at least one of the plurality of chirps (see [0148]).  Gulati fails disclose identify a received signal strength indicator (RSSI) associated with at least a portion of the codeword; adjust at least one decoding threshold based on the identified RSSI; and decode the codeword using the adjusted at least one decoding threshold. 
Lei discloses identify a received signal strength indicator (RSSI) associated with at least a portion of the codeword (see [0071], [0072]).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to identify a received signal strength indicator (RSSI) associated with at least a portion of the codeword as taught Lei into the teachings of Gulati in order to ensure that users always experience a strong signal.
Gulati and Lei fail to disclose adjust at least one decoding threshold based on the identified RSSI; and decode the codeword using the adjusted at least one decoding threshold.
Palangappa discloses adjust at least one decoding threshold based on the identified RSSI; and decode the codeword using the adjusted at least one decoding threshold (see [0052]).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to adjust at least one decoding threshold based on the identified RSSI; and decode the codeword using the adjusted at least one decoding threshold as taught by Palangappa into the teachings of Gulati and Lei in order to enable the BFA decoding process 310 to trade error floor performance for error rate performance during the decoding as needed to optimize the overall performance of the BFA decoder.
Regarding claim 2, Gulati discloses wherein the codeword comprises one of the plurality of chirps (see Abstract, [0005], [0150]).
Regarding claim 3, Gulati discloses wherein that at least a portion of the codeword comprises the codeword (see [0148]).
Regarding claim 4, Palangappa discloses wherein the at least a portion of the codeword comprises a bit of the codeword (see [0030], 0052]).
Claims 11-14 are similar to claims 1-4.  Therefore; claims 11-14 are rejected under a similar rationale.
Allowable Subject Matter
Claims 5-10, and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Heiss (US 2022/0026523) discloses a radar devices and methods for radar devices.  
	Lin et al (US 2019/0163567) discloses a decoding method, memory storage device and memory control circuit unit. 
	 Elad et al (2021/0181304) disclose calibrating array antennas based on signal energy distribution as a function of velocity.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI TRAN whose telephone number is (571)272-3019. The examiner can normally be reached until 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KHAI TRAN/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        
KT
July 25, 2022